Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED CORRESPONDENCE
Status of Application
Claims 1, 4-9, 12-15, 18-21 and 24-25 are pending; claims 1, 9, 15, and 18-21 are amended. This communication is a Final Rejection in response to the Amendment to the Claims and Remarks filed on 02/09/2021.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1, 4-9, 12-15, 18-21 and 24-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Independent claims 1, 9, 15 and 21 are directed to a method, system, a computer program for providing user access controls for a universal personal medical database.
As per Claims 1, 9, 15 and 21, the claims recite amalgamating medical data assigned to a patient from a plurality of individual databases into a single universally accessible database, organizing a plurality of access levels for medical data assigned to a patient, encrypting the medical data by assigning an encryption key to each access level, storing the encrypted medical data, providing remote access to users to access the data according to the users having the private encryption key assigned to an access level, and upon remotely accessing the data and authenticating the encryption key, decrypting a portion of the medical data corresponding to the access level associated with the key, transmitting the decrypted portion of the data, and displaying the data according to which access level the data is accessed under.  These claim 
This judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional element – implementing a database utilizing a processor, a storage device; a database server in communication with a storage device; server executing the organizing of access levels, encrypting medical data, storing encrypted medical data, providing remote access to users, decrypting and displaying a portion of the medical data according to the access level; a storage controller comprising a hardware component controlling a remote data storage subsystem for encrypting and storing data, accessing the medical database, authenticating the encryption key, decrypting data, and transmitting the decrypted data; and a computer program product comprising a computer-readable storage medium.  The additional elements pertain to using a generic, all-purpose computer as described in Applicant’s specification (¶ 25) and a controller which is not specified beyond general purpose computer components (¶ 28) to implement the cited, database server and controller in these steps, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017). The storage controller acting as a gatekeeper between the remote data storage subsystem and a host computer amounts to mere instructions to apply the exception.  As described above, the storage controller is recited at a high level of generality such that it amounts to a generic, all-purpose computer component.  The use of a general purpose computing component to maintain access to the medical data which has been queried through the graphical user interface which is also a general purpose computing component amounts to applying the general purpose computer to the abstract idea itself. The claims also recite the additional element of decrypting the data based on the access level which is associated with the encrypted key which amounts to mere instructions to apply the exception because the courts have found invoking computers or other machinery merely as a tool to perform an existing process to be mere instructions to apply the exception such as in 2106.05(f)(2)(v) Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015). The claims also recite the additional limitation of displaying medical data automatically on a graphical user interface which is insignificant extra-solution activity, as in MPEP 2106.05(g), because the step of displaying information on a graphical user interface in conjunction with the abstract idea where the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). The information is displayed based on the access level which is associated with the user and the information associated with that access level is selected and displayed which also amounts to insignificant extra-solution activity, because this is an example of selecting a particular data source or type of data to be manipulated, which has been found by the courts to be necessary data gathering and outputting, as per 2106.05(g)(3) (see Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)). Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional elements of implementing the elements at a server to perform the method of the invention, a storage controller for executing the abstract idea, and a “computer-readable storage medium" for storing computer-readable program code to cause a processor to perform the method of the invention amounts to no more than mere instructions to apply the exception using a generic computing component.  The additional elements pertain to using a generic, all-purpose computer components as described in Applicant’s specification (¶ 25 and 28) to implement the cited, and said all-purpose computer is well-understood in computing technologies, which do not add meaningful limitations to the idea of organizing, classifying, encrypting and storing data.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive 
Claims 4-8, 12, 18-20 and 24-25 are rejected under the above analysis, as they too contain limitations that as an ordered combination, are directed to the above identified abstract ideas, without having additional limitations that integrate the abstract idea into a practical application and add significantly more to said abstract idea. The dependent claims contain limitations which only serve to further limit or specify the limitations of the independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 9, 15 and 21.


Response to Arguments
4.	Applicant's arguments, see Pages 12-19, “Claims Rejected Under 35 U.S.C. §101”, filed 02/09/2021 with respect to claims 1, 4-9, 12-15, 18-21 and 24-25 have been fully considered but they are not persuasive. 
Applicant argues that the claims include eligible subject matter because the claims provide access to medical data contained in a single database to different types of users according to their level of access.  Examiner respectfully disagrees that these elements are eligible subject matter.  Providing access to information based on a level of access and displaying only the part of the information that is allowed based on the access level are certain methods of organizing human activity. The claims also include amalgamating medical data assigned to a patient from a plurality of individual medical databases remotely located, each having their own access credentials, into a single database having once credential for each user.  Amalgamating data from disparate sources into a single location are also certain methods of organizing human activity involving managing medical information.  As per the PTAB Decision on Appeal of 07/14/2020, “managing medical information and managing access to information are examples of managing personal behavior or relationships or interactions between people as certain methods of organizing human activity because managing medical information is a way of managing behavior among medical personnel and a patient”. The limitation including a storage controller acting as a hardware 
Applicant argues that the present claims provide additional elements which integrate the claimed functionality into a practical application and provide an inventive concept.  Specifically, Applicant argues that the claims are similar to Example 42 which is eligible because the claims include a combination of additional element which integrate the abstract idea into a practical application including a specific improvement over prior art systems by allowing remote user to share information in real time in a standardized format.  Applicant argues that the present claims also provides remote users to share information in real time in a standardized format.  Examiner respectfully disagrees that the present claims include a combination of additional elements that integrate into a practical application.  The current claims do not include any real time accessing or sharing of information.  The present claims, instead, provide access to information based on an access level, i.e. the encryption key associated with the user, which is directed to the abstract idea itself of managing medical information which is a certain method of organizing human activity.  
Applicant argues that the present claims provide an improvement in the functioning of the computer by the simplification of components required to store and maintain such data.  Examiner respectfully disagrees.  As per the PTAB Decision on Appeal of 07/14/2020, “Claim 1 does not, for example, purport to improve the functioning of the computer itself. Nor does it affect an improvement in any other 
Applicant argues that the encryption of data is similar to converting to a standard format of the Example claims.  Examiner respectfully disagrees and notes that the encryption and decryption of data is based on the encryption key associated with the user and does not include converting to a standard format from a plurality of different formats from each of the plurality of different sources which overcomes the problem of users being able to share information in real time of the example.  The present claims, instead encrypt and decrypt the medical information based on the encryption key which is associated with an access level of the user.  This provides the purpose of managing access to the medical information so that it protects from the information being seen or accessed by someone without proper permission.  Therefore, this is directed to the abstract idea itself of managing access to the information.  Therefore, these limitations are not additional elements and do not integrate the abstract idea into a practical application similar to Example 42.

Applicant argues that the storage controller serving as an encryption gatekeeper provides significantly more than the abstract idea.  Examiner respectfully disagrees.  As discussed above, the storage controller is claimed at a high level of generality and is not described in the specification as implemented as more than general purpose computer component (specification ¶28).  The use of the storage controller as a gatekeeper is applying a general purpose computer component to the abstract idea itself of managing/providing access to the medical information.  The improvement in the security of the information by the gatekeeping of access to the data is an improvement to the abstract idea itself and not an additional element which provides significantly more than the abstract idea.  Therefore, the rejection is maintained.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. National Research Council (US) Committee on Maintaining Privacy and Security in Health Care Applications of the National Information Infrastructure; 1997; For the Record Protecting Electronic Health Information, National Academies Press (US); Chapter 4, Pp. 82-126 – teaches enabling access to electronic health information based on privilege that a user has been given for their user account.  The user role determines their access level and what information in an electronic health database the user is permitted to view.
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVANGELINE BARR/Primary Examiner, Art Unit 3626